 



EXHIBIT 10.9
EMPLOYMENT AGREEMENT
     This AGREEMENT is entered into as of 11:59 p.m. New York time on the date
set forth on the signature page hereof, by and between Patriot Coal Corporation,
a Delaware corporation (the “Company”), and Richard M. Whiting (the
“Executive”).
RECITALS
     To induce Executive to serve as the Company’s President and Chief Executive
Officer, the Company desires to provide Executive with compensation and other
benefits on the terms and subject to the conditions set forth in this Agreement.
     Executive is willing to accept such employment and perform services for the
Company, on the terms and subject to the conditions hereinafter set forth.
     It is therefore hereby agreed by and between the parties as follows:
     1. Employment.
     1.1 Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the term hereof as the Company’s President and
Chief Executive Officer. In such capacity, Executive shall report to the Board
of Directors of the Company (the “Board”) and shall have the customary powers,
responsibilities and authorities of executives holding such positions in
publicly held corporations of the size, type and nature of the Company, as it
exists from time to time.
     1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as the Company’s President and Chief Executive Officer
commencing as of the date hereof (the “Commencement Date”) and agrees, subject
to any period of vacation or sick leave, to devote his full business time and
efforts to the performance of services, duties and responsibilities in
connection therewith.
     1.3 Nothing in this Agreement shall preclude Executive from engaging in
trade association activities, charitable work and community affairs, from
delivering lectures, fulfilling speaking engagements or teaching at educational
institutions, from managing any investment made by him or his immediate family
with respect to which Executive or such family member is not substantially
involved with the management or operation of the entity in which Executive has
invested (provided that no such investment in publicly traded equity securities
or other property may exceed five percent (5%) of the equity of any entity,
without the prior approval of the Board) or from serving, subject to the prior
approval of the Board, as a member of the board of directors or as a trustee of
any other corporation, association or entity, to the extent that any of the
above activities do not materially interfere with the performance of his duties
hereunder. For the avoidance of doubt, Executive shall be permitted to continue
to serve as a member or director in any organization of which he was a member or
director as of the date hereof (including, without limitation, as director of
the Society of Mining Engineers Foundation)

1



--------------------------------------------------------------------------------



 



without obtaining Board approval. For purposes of this Section 1.3, any approval
by the Board required herein shall not be unreasonably withheld.
     2. Term of Employment. Executive’s term of employment under this Agreement
(the “Term of Employment”) shall commence on the Commencement Date and shall
continue until terminated as provided in this Agreement.
     3. Compensation.
     3.1 Salary. During the Term of Employment, the Company shall pay Executive
a base salary (“Base Salary”), which shall be payable in accordance with the
ordinary payroll practices of the Company. Executive’s initial Base Salary shall
be $700,000 per annum. During the Term of Employment, the Board shall review in
good faith, at least annually, Executive’s Base Salary in accordance with the
Company’s customary procedures and practices regarding the salaries of senior
executives and may, if determined by the Board to be appropriate, increase
Executive’s Base Salary following such review. “Base Salary” for all purposes
herein shall be deemed to be a reference to any such increased amount.
     3.2 Annual Bonus. In addition to his Base Salary, Executive shall,
commencing with the 2007 calendar year and continuing for each calendar year
thereafter during the Term of Employment, be eligible to receive an annual cash
bonus (the “Bonus”) in accordance with a program to be developed by the Board,
based on achievement of performance targets established by the Board as soon as
practicable at or after the beginning of the calendar year to which the
performance targets relate. The target for the 2007 bonus amount shall be
determined before or as soon as practicable after the Commencement Date. For
each calendar year, Executive’s target Bonus shall be at least 100% of Base
Salary, and his maximum bonus shall be at least 175% of Base Salary, as in
effect at the end of such calendar year. A Bonus award for any calendar year
shall be payable to Executive at the time bonuses are paid to other senior
executives for such calendar year in accordance with the Company’s policies and
practices as set by the Board, but in no event later than March 15 of the
calendar year following the later of (a) the calendar year in which the Bonus is
earned or (b) the calendar year in which the Bonus is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance
promulgated and in effect thereunder (“Section 409A”).
     4. Employee Benefits.
     4.1 Equity and Stock Options. (a) Executive shall receive an extended
long-term incentive award (the “Extended Long Term Incentive Award”) with a
value (as determined by the Compensation Committee of the Board in good faith)
that is at least equal to 850% of Executive’s initial Base Salary as set forth
in Section 3.1. Such award shall consist of stock options and restricted stock
units, which will be granted on or about November 1, 2007. The stock options
will be granted with an exercise price per share equal to the closing market
price of a share of Company common stock on the grant date. The restricted stock
units will be granted with a value per unit equal to the closing market price of
a share of Company common stock on the grant date.

2



--------------------------------------------------------------------------------



 



     (b) With respect to each calendar year during the Term of Employment
commencing with the 2008 calendar year, Executive shall receive equity-based
compensation awards under the Company’s equity incentive plans (the “Annual Long
Term Incentive Awards” and, together with the Extended Long Term Incentive
Award, the “Long Term Incentive Awards”) with a value at least equal to 250% of
Executive’s Base Salary as in effect on the date of such award. The Annual Long
Term Incentive Award with respect to the 2008 calendar year shall be made in the
form of restricted stock on or about November 1, 2007, with a value per share
that equals the closing market price of a share of Company common stock on the
grant date. The Annual Long Term Incentive Award with respect to each calendar
year after 2008 shall be made effective on the first business day of such
calendar year.
     (c) As of the date of termination of Executive’s employment due to
Executive’s Disability (as hereinafter defined) or death, or upon the occurrence
of a change in control (as defined in the applicable equity-based plan or
award), all outstanding Long Term Incentive Awards and any other equity-based
awards granted to Executive by the Company shall become immediately and fully
vested; provided, however, that any performance units granted to Executive shall
not become fully vested upon a change in control unless otherwise provided in
the applicable plan or award agreement. In the case of termination of
Executive’s employment due to Executive’s Disability (as defined in Section 6.4)
or death, any options held by Executive as of such date shall remain exercisable
until at least the earlier of (i) the date that is one (1) year after the date
of termination of Executive’s employment or (ii) the date on which the option
would have expired solely by reason of the passage of time if Executive’s
employment had not been terminated, provided that no option shall remain
outstanding longer than the maximum time permitted by Section 409A.
     (d) The Long Term Incentive Awards shall be governed by separate grant
agreements (together with any other agreement approved by the Board and
designated by the Board as an “Ancillary Document” for purposes of this
Agreement, the “Ancillary Documents”). To the extent permitted by any applicable
law and the rules of any exchange on which the Company’s stock is listed, in the
event of any conflict between an Ancillary Document and the terms of this
Agreement, the terms of this Agreement shall govern.
     (e) All Long Term Incentive Awards and any other equity-based awards
granted to Executive by the Company shall be approved by a committee of the
Board comprised of individuals who are both disinterested directors (within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) and independent directors (within the meaning of applicable
stock exchange rules) and shall be exempt from Section 16(b) of the Exchange Act
by reason of Rule 16b-3 under the Exchange Act.

3



--------------------------------------------------------------------------------



 



     4.2 Employee Benefit Programs, Plans and Practices; Perquisites. During the
Term of Employment, the Company shall provide Executive with employee benefits
and perquisites at a level (a) commensurate with his position in the Company and
(b) at least as favorable to Executive as the Company provides to its other
senior executives, including retirement benefits, health and welfare benefits
(both active and retiree), the Continuation Benefits (as defined in
Section 6.2(a)(2)), and other employee benefits and perquisites which the
Company may make available to its senior executives from time to time. To the
extent permitted by applicable law, applicable tax-qualification requirements,
and any relevant benefit plan document, Executive’s service with Peabody Energy
Corporation and its affiliates shall be taken into account for purposes of
determining eligibility, vesting, level of benefits and benefit accruals under
the Company’s benefit plans (except to the extent that such service credit would
result in a duplication of benefits).
     4.3 Vacation. Executive shall be entitled to the number of business days
paid vacation in each calendar year, as determined in accordance with the
Company’s applicable vacation policies, but in no event less than twenty
(20) business days, which shall be taken at such times as are reasonably
consistent with Executive’s responsibilities hereunder.
     5. Expenses. Subject to prevailing Company policy or such guidelines as may
be established by the Board, the Company will reimburse Executive for all
reasonable expenses incurred by Executive in carrying out his duties on behalf
of the Company, provided that such reimbursement is not taxable income to
Executive.
     6. Termination of Employment.
     6.1 Termination of Employment for Any Reason. In the event of a termination
of Executive’s employment for any reason, the Company shall pay to Executive
(a) within five (5) business days following the date of termination of
Executive’s employment, a lump sum equal to (i) Executive’s Base Salary earned
on or prior to the date of such termination but not yet paid to Executive in
accordance with the Company’s customary procedures and practices regarding the
salaries of senior executives, (ii) any business expenses incurred by Executive
and not yet reimbursed by the Company under Section 5 above, as of the date of
such termination, (iii) any vacation time accrued but unused as of the date of
such termination, and (iv) any Bonus earned but not yet paid for any calendar
year prior to the date of such termination and (b) any benefits accrued and
vested under any of the Company’s employee benefit programs, plans and practices
on or prior to the date of termination of Executive’s employment (remuneration
described in (a) and (b) above are collectively referred to as the “Accrued
Obligations” herein) in accordance with the terms of such programs, plans and
practices.
     6.2 Termination Not for Cause or for Good Reason. (a) The Company or
Executive may terminate Executive’s Term of Employment at any time for any
reason by providing written notice to the other party at least thirty (30) days
(or such other number of days specified in this Agreement) in advance of the
date of termination of Executive’s employment. If Executive terminates his
employment for Good Reason, such notice shall describe the conduct Executive
believes to constitute Good Reason and the Company

4



--------------------------------------------------------------------------------



 



shall have the opportunity to cure the Good Reason within thirty (30) days of
receiving such notice. If the Company cures the conduct that is the basis for
the potential termination for Good Reason within such thirty (30) day period,
Executive’s notice of termination shall be deemed withdrawn.
If Executive’s employment is terminated (i) by the Company other than for Cause
(as defined in Section 6.3(b) hereof), Disability (as defined in Section 6.4
hereof) or death or (ii) by Executive for Good Reason (as defined in
Section 6.2(b) hereof), and such termination constitutes a Separation from
Service (as hereinafter defined), the Company, as severance, shall pay to
Executive an amount (the “Severance Payment”) equal to the total of:
     (A) three (3) times Executive’s Base Salary, plus
     (B) an additional amount equal three (3) times the greater of
(x) Executive’s target Bonus for the calendar year of termination of Executive’s
employment or (y) the annual average of the actual Bonus awards paid to
Executive by the Company for the three (3) calendar years preceding the date of
termination of Executive’s employment (or, if Executive has not yet been
employed by the Company pursuant to this Agreement for three (3) full calendar
years as of the date his employment is terminated, for the two (2) year or
(1) year period, as applicable, for which he has been so employed and received a
Bonus); plus
     (C) an additional amount equal to three (3) times six percent (6%) of
Executive’s Base Salary.
The Company shall pay to Executive (I) one-third (1/3) of such Severance Payment
in a lump sum payment on the six (6) month anniversary of Executive’s Separation
from Service and (II) the remaining two-thirds (2/3) of the Severance Payment in
a lump sum on the first anniversary of the date of Executive’s Separation from
Service.
“Separation from Service” means a “separation from service,” as such term is
defined under Section 409A.
In addition, if Executive’s employment is terminated (i) by the Company other
than for Cause (as defined in Section 6.3(b) hereof), Disability (as defined in
Section 6.4 hereof), or death or (ii) by Executive for Good Reason (as defined
in Section 6.2(b)) and if such termination constitutes a Separation from
Service,
     (1) The Company shall pay to Executive a prorated bonus (the “Prorated
Bonus”) for the calendar year of termination of Executive’s employment,
calculated as the Bonus Executive would have received in such year based on
actual performance multiplied by a fraction, the numerator of which is the
number of business days during the calendar year of termination that Executive
was employed and the denominator of which is the total number of

5



--------------------------------------------------------------------------------



 



business days during the calendar year of termination. The Prorated Bonus shall
be payable when annual bonuses are paid to other senior executives of the
Company, but in no event later than March 15 of the calendar year following the
later of (a) the calendar year in which the Bonus is earned or (b) the calendar
year in which the Bonus is no longer subject to a substantial risk of forfeiture
within the meaning of Section 409A.
     (2) The Company shall also continue to provide Executive, as though he
remained actively employed, for a period of three (3) years following the date
of termination of Executive’s employment (the “Benefit Continuation Period”),
life insurance, group health coverage (including medical, dental, and vision
benefits), accidental death & dismemberment coverage, and the health care
flexible spending account (to the extent required to comply with COBRA
continuation coverage requirements (collectively, the “Continuation Benefits”)
in accordance with the applicable plan terms; provided, however, that any such
coverage shall terminate to the extent that Executive is offered or obtains
comparable benefits from any other employer during the Benefit Continuation
Period; provided, further, that the amount of Continuation Benefits provided
during one calendar year shall not affect the amount of Continuation Benefits
provided during a subsequent calendar year (except with respect to health plan
maximums), the Continuation Benefits may not be exchanged or substituted for
other forms of compensation to Executive, and any reimbursement or payment under
the Continuation Benefit arrangements will be paid in accordance with applicable
plan terms and no later than the last day of Executive’s taxable year following
the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. Notwithstanding the foregoing, if Executive breaches
any provision of Section 13 hereof, the remaining balances of the Severance
Payment, the Prorated Bonus, and any Continuation Benefits shall cease.
     (b) For purposes of this Agreement, the term “Good Reason” means: (i) a
reduction by the Company in Executive’s Base Salary (in which event the
Severance Payment shall be calculated based on Executive’s Base Salary in effect
prior to any such reduction); (ii) a material reduction in the aggregate program
of employee benefits and perquisites to which Executive is entitled (other than
a reduction that generally affects all executives); (iii) a material decline in
Executive’s Bonus or Long Term Incentive Award opportunities; (iv) relocation of
Executive’s primary office by more than 50 miles from the location of
Executive’s primary office in Saint Louis, Missouri; or (v) any material
diminution or material adverse change in Executive’s title, duties,
responsibilities or reporting relationships. Any amounts due to Executive in
connection with a termination of employment shall be computed without giving
effect to any changes that give rise to Good Reason. If Executive does not give
notice to the Company as described in Section 6.2(a) hereof within ninety
(90) days after an event giving rise to Good Reason, Executive’s right to claim
Good Reason termination on the basis of such event shall be deemed waived.
     6.3 Voluntary Termination by Executive; Discharge for Cause. (a) In the
event that Executive’s employment is terminated (i) by the Company for Cause, as

6



--------------------------------------------------------------------------------



 



hereinafter defined or (ii) by Executive other than for Good Reason, the Company
shall pay to Executive the Accrued Obligations.
     (b) As used herein, the term “Cause” shall be limited to (i) any material
and uncorrected breach by Executive of the terms of this Agreement, including,
but not limited to, a violation of Section 13 hereof, (ii) any willful fraud or
dishonesty of Executive involving the property or business of the Company,
(iii) a deliberate or willful refusal or failure of Executive to comply with any
major corporate policy of the Company which is communicated to Executive in
writing, or (iv) Executive’s conviction of, or plea of nolo contendere to, any
felony if such conviction or plea results in his imprisonment; provided that,
with respect to clauses (i), (ii) and (iii) above, Executive shall have thirty
(30) days following his receipt of written notice of the conduct that is the
basis for the potential termination for Cause within which to cure such conduct
to prevent termination for Cause by the Company. If Executive cures the conduct
that is the basis for the potential termination for Cause within such thirty
(30) day period, the Company’s notice of termination shall be deemed withdrawn.
In the event that Executive is terminated for failure to meet performance goals,
as determined by the Board, such termination shall be considered a termination
for Cause for all purposes relating to his equity-based compensation awards, but
it shall be considered a termination without Cause for purposes of his right to
receive the Severance Payment, the Prorated Bonus and the Continuation Benefits.
     6.4 Disability. In the event of the Disability (as defined below) of
Executive during the Term of Employment, the Company may terminate Executive’s
Term of Employment upon written notice to Executive (or Executive’s personal
representative, if applicable) effective upon the date of receipt thereof (the
“Disability Commencement Date”). The Company shall pay to Executive the Accrued
Obligations as provided in Section 6.1, and the Prorated Bonus when such bonuses
are paid to other senior executives of the Company, but in no event later than
March 15 of the calendar year following the calendar year in which Executive’s
employment was terminated. The term “Disability,” for purposes of this
Agreement, shall mean Executive’s absence from the full-time performance of
Executive’s duties pursuant to a reasonable determination made in accordance
with the Company’s disability plan that Executive is disabled as a result of
incapacity due to physical or mental illness that lasts, or is reasonably
expected to last, for at least six (6) months.
     6.5 Death. In the event of Executive’s death during his Term of Employment
or at any time thereafter while payments are still owing to Executive under the
terms of this Agreement, the Company shall pay to Executive’s beneficiary(ies)
(to the extent so designated by Executive) or his estate (to the extent that no
such beneficiary has been designated) the Accrued Obligations as provided in
Section 6.1, the Prorated Bonus when such bonuses are paid to other senior
executives of the Company, but in no event later than March 15 of the calendar
year following the calendar year in which Executive’s employment was terminated,
and any remaining payments that were payable to Executive by reason of his
termination of employment under Section 6.2 to which Executive was entitled at
the time of his death in accordance with the terms of Section 6.2.

7



--------------------------------------------------------------------------------



 



     6.6 No Further Notice or Compensation or Damages. Executive understands and
agrees that he shall not be entitled to any further notice, compensation or
damages upon a termination of his employment under this Agreement, other than
amounts specified in Sections 4 and 6 hereof, the Ancillary Documents, and any
plan, program or arrangement of the Company.
     6.7 Executive’s Duty to Deliver Materials. Upon the termination of
Executive’s employment for any reason, Executive or his estate shall surrender
to the Company all correspondence, letters, files, contracts, mailing lists,
customer lists, advertising materials, ledgers, supplies, equipment, checks, and
all other materials and records of any kind that are the property of the Company
or any of its subsidiaries or affiliates, that may be in Executive’s possession
or under his control, including all copies of any of the foregoing.
     7. Tax Gross-Up Payments.
          7.1 Gross-Up of Excise Tax. If Executive becomes entitled to any
payment, benefit or distribution (or combination thereof) by the Company, any
affiliated company, or one or more trusts established by the Company for the
benefit of its employees, whether paid or payable pursuant to Section 6.2 hereof
or any other plan, arrangement, or agreement with the Company or any affiliated
company (the “Payments”), which are or become subject to the excise tax imposed
by Code Section 4999, or any interest or penalties are incurred by Executive
during his or her lifetime with respect to such excise tax (such excise tax,
together with any such interest and penalties, hereinafter collectively referred
to as the “Excise Tax”), the Company shall pay to Executive an additional
payment (the “Gross-Up Payment”) in an amount such that the net retained by
Executive, after deduction of any Excise Tax on such Payments and any federal,
state or local income tax and Excise Tax on the Gross-Up Payment shall equal the
amount of such Payments.
          7.2 Determination of Gross-Up Payment. All determinations required to
be made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be mutually agreed by the
Company and Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within ten
(10) business days of the receipt of notice from Executive that Payments were
made, or such earlier time as is required by the Company; provided that for
purposes of determining the amount of any Gross-Up Payment, Executive shall be
deemed to pay federal income tax at the highest marginal rates applicable to
individuals in the calendar year in which any such Gross-Up Payment is to be
made and deemed to pay state and local income taxes at the highest effective
rates applicable to individuals in the state or locality of Executive’s
residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the highest marginal rates. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 7.2, shall be paid by the Company to Executive (or to the
appropriate taxing authority on Executive’s behalf) when due; provided, however,
that such payment shall be made no later than (a) with respect to taxes,

8



--------------------------------------------------------------------------------



 



the end of Executive’s taxable year following the taxable year in which
Executive remits such taxes to the applicable taxing authority and (b) with
respect to interest and penalties incurred by Executive with respect to such
taxes, the end of Executive’s taxable year following the taxable year in which
Executive incurs such interest and/or penalties, as applicable. The amount of
interest and penalties reimbursed by the Company during one calendar year shall
not affect the amount of interest and penalties reimbursable by the Company
during a subsequent calendar year, the right to such reimbursement may not be
exchanged or substituted for other forms of compensation to Executive. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
so indicate to Executive in writing. Any determination by the Accounting Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Code Section 4999, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually required to be paid by
Executive to the applicable taxing authority (“Underpayment”). In the event that
the Company exhausts its remedies hereunder and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive; provided,
however, that such Underpayment shall be made no later than the end of
Executive’s taxable year following the taxable year in which Executive remits
the Excise Tax to the applicable taxing authority.
          7.3 Disputed Taxes. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service or other relevant taxing authority
that, if successful, would require the payment by the Company of any Gross-Up
Payment. Such notification shall be given as soon as practicable, but no later
than fifteen (15) business days after Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. If such claim is due to a tax audit or
litigation addressing the existence or amount of tax liability, whether Federal,
state or local (a “Reimbursable Claim”), then Executive shall not pay such
Reimbursable Claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such
Reimbursable Claim is due). If the Company notifies Executive in writing prior
to the expiration of such period that it desires to contest such Reimbursable
Claim, Executive shall (i) give the Company any information reasonably requested
by the Company relating to such Reimbursable Claim, (ii) take such action in
connection with contesting such Reimbursable Claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such Reimbursable Claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such Reimbursable Claim and
(iv) permit the Company to participate in any proceedings relating to such
Reimbursable Claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such Reimbursable Claim and
may, at its sole option, either direct

9



--------------------------------------------------------------------------------



 



Executive to pay the tax claimed and sue for a refund or contest the
Reimbursable Claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, further, that if the Company directs Executive to pay
such Reimbursable Claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; provided, further, that if Executive is required to extend the
statute of limitations to enable the Company to contest such Reimbursable Claim,
Executive may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In no event shall
payments for or reimbursements to Executive for Reimbursable Claims be made
later than the end of Executive’s taxable year following the taxable year in
which the taxes that are the subject to the Reimbursable Claim are remitted to
the taxing authority, or where, as a result of such audit or litigation no taxes
are remitted, the end of Executive’s taxable year following the taxable year in
which the audit is completed or there is a final nonappealable settlement or
other resolution of the litigation.
          7.4 Refunds of Gross-Up Payments. If, after the receipt by Executive
of an amount paid or advanced by the Company pursuant to this Section 7,
Executive becomes entitled to receive any refund with respect to a Gross-Up
Payment, Executive shall (subject to the Company’s compliance with the
requirements of Section 7.3) promptly pay to the Company the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to this Section 7, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of the
Gross-Up Payment required to be paid.
     8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
          To the Company:
Patriot Coal Corporation
attn: Board of Directors
12312 Olive Boulevard, Suite 400
Saint Louis, Missouri 63124
          with a copy to:
Patriot Coal Corporation

10



--------------------------------------------------------------------------------



 



attn: Mark N. Schroeder
12312 Olive Boulevard, Suite 400
Saint Louis, Missouri 63124
          To Executive at the address set forth on the signature page hereof.
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third (3rd) business day
after the actual date of sending shall constitute the time at which notice was
given.
     9. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
     10. Assignment. This Agreement shall be binding upon, inure to the benefit
of and be enforceable by the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase, spin off or otherwise)
to all or substantially all of the stock, assets or businesses of the Company.
     11. Amendment. This Agreement may be amended only by written agreement of
the parties hereto.
     12. Amendment to Comply with Code Section 409A. If either party to this
Agreement reasonably determines that any amount payable pursuant to this
Agreement would result in adverse tax consequences under Code Section 409A
(including, but not limited to, the additional tax described in Code
Section 409A(a)(1)(B)), then such party shall deliver written notice of such
determination to the other party, and the parties hereby agree to work in good
faith to amend this Agreement so it is exempt from, or compliant with, the
requirements of Code Section 409A and preserves as nearly as possible the
original intentions of the affected provisions. If any payment due to Executive
is required to be delayed by reason of Code Section 409A, such payment shall be
paid in one lump-sum payment as soon as administratively feasible on or after
the date such payment is permitted to be made under Code Section 409A, subject
to standard payroll deductions and withholdings.
     13. Nondisclosure of Confidential Information; Non-Competition;
Non-Solicitation.
     (a) Executive, both during the term hereof and thereafter, will not,
directly or indirectly, use for himself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Executive’s duties for the benefit of the Company or any
subsidiary of the Company or to the extent required by applicable law), any
secret or confidential information that is not publicly available regarding the
business or property of the Company or its subsidiaries or regarding any secret
or confidential apparatus, process, system, or other method at any

11



--------------------------------------------------------------------------------



 



time used, developed, acquired, discovered or investigated by or for the Company
or its subsidiaries, whether or not developed, acquired, discovered or
investigated by Executive. At the termination of Executive’s employment or at
any other time the Company or any of its subsidiaries may request, Executive
shall promptly deliver to the Company all memoranda, notes, records, plats,
sketches, plans or other documents made by, compiled by, delivered to, or
otherwise acquired by Executive concerning the business or properties of the
Company or its subsidiaries or any secret or confidential product, apparatus or
process used developed, acquired or investigated by the Company or its
subsidiaries.
     (b) In consideration of the Company’s obligations under this Agreement,
Executive agrees that: (i) during the period of his employment hereunder and for
a period of one (1) year thereafter, without the prior written consent of the
Board, he will not, directly or indirectly, as principal, manager, agent,
consultant, officer, stockholder, partner, investor, lender or employee or in
any other capacity, carry on, be engaged in or have any financial interest in,
any activities which are in competition with the business of the Company or its
subsidiaries; (ii) during the period of his employment hereunder and for a
period of one (1) year thereafter, without the prior written consent of the
Board, he shall not, on his own behalf or on behalf of any person, firm or
company, directly or indirectly solicit or offer employment to any person who is
or has been employed by the Company or its subsidiaries at any time during the
twelve (12) months immediately preceding such solicitation; and (iii) during the
first year that this Agreement is in effect, he shall not, on his own behalf or
on behalf of any person, firm or company, directly or indirectly solicit, offer
employment to or hire any person who is employed by Peabody Energy Corporation
or its subsidiaries, except to the extent agreed upon in writing by Peabody
Energy Corporation.
     (c) For purposes of this Section 13, an entity shall be deemed to be in
competition with the Company if it is principally involved in the purchase, sale
or other dealing in any property or the rendering of any service purchased,
sold, dealt in or rendered by the Company as a part of the business of the
Company within the same geographic area in which the Company effects such sales
or dealings or renders such services. Notwithstanding this Section 13(c) or
Section 13(b), nothing herein shall be construed so as to preclude Executive
from investing in any publicly or privately held company, provided Executive’s
beneficial ownership of any class of such company’s securities does not exceed
five percent (5%) of the outstanding securities of such class.
     (d) Executive agrees that this covenant not to compete is reasonable under
the circumstances and will not interfere with his ability to earn a living or to
otherwise meet his financial obligations. Executive and the Company agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended. Executive agrees that any breach of the covenants contained in
this Section 13 would irreparably injure the Company. Accordingly, Executive
agrees that, in the event of such a breach of this Section 13 by Executive, the
Company may, in addition to pursuing any other remedies it may have in law or in

12



--------------------------------------------------------------------------------



 



equity, cease making any payments otherwise required by this Agreement and seek
to obtain an injunction against Executive from any court having jurisdiction
over the matter to restrain any further violation of this Section 13 by
Executive.
     14. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.
     15. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement (other than an action to enforce the covenants in
Section 13 hereof) or the Ancillary Documents shall be resolved by arbitration.
Arbitrators shall be selected, and arbitration shall be conducted, in accordance
with the rules of the American Arbitration Association. The Company shall pay
any legal fees in connection with such arbitration in the event that Executive
prevails on a material element of his claim or defense. Notwithstanding anything
in this Section 15 to the contrary, payments made under this Section 15 that are
provided during one calendar year shall not affect the amount of such payments
provided during a subsequent calendar year, payments under this Section 15 may
not be exchanged or substituted for other forms of compensation to Executive,
and any such reimbursement or payment will be paid within sixty (60) days after
Executive prevails, but in no later than the last day of Executive’s taxable
year following the taxable year in which he incurred the expense giving rise to
such reimbursement or payment. This Section 15 shall remain in effect throughout
the Term of Employment and for a period of five (5) years following the end of
the Term of Employment.
     16. Legal Fees; Indemnification; Directors’ & Officers’ Liability
Insurance.
     (a) The Company shall reimburse Executive for reasonable legal fees and
expenses incurred by Executive in connection with negotiating and preparing this
Agreement. Any such reimbursement shall be made to Executive no later than
March 15th of the calendar year following the calendar year in which the
Agreement is executed.
     (b) The Company shall indemnify Executive during and after the Term of
Employment to the maximum extent permitted by applicable law for any liability
incurred by Executive by reason of his service as an officer or director of the
Company or any of its subsidiaries or affiliates or by reason of his service as
a fiduciary of any employee benefit plan of the Company or any of its
subsidiaries or affiliates.
     (c) During the Term of Employment and for so long as Executive may have any
liability by reason of serving as an officer or director of the Company or any
of its subsidiaries or affiliates, Executive shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be amended from time to
time for such directors and officers. During the Term of Employment and for so
long as Executive may have any liability by reason of serving as a fiduciary of
any employee benefit plan of the Company or any of

13



--------------------------------------------------------------------------------



 



its subsidiaries or affiliates, Executive shall be entitled to the same
fiduciary liability insurance coverage that the Company provides generally to
its other directors and officers, as may be amended from time to time for such
directors and officers.
     17. Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of New York, without reference
to rules relating to conflicts of law.
     18. Effect on Prior Agreements. This Agreement, the transition letter
agreement entered into by Peabody Energy Corporation and Executive in connection
with Executive’s transfer to the Company, and the Ancillary Documents contain
the entire understanding between the parties hereto and this Agreement, except
as proved in an Ancillary Document, supersedes in all respects any prior or
other agreement or understanding, both written and oral, between the Company,
any affiliate of the Company or any predecessor of the Company or affiliate of
the Company and Executive.
     19. Withholding. The Company shall be entitled to withhold from payments to
Executive any amount of withholding required by law.
     20. Survival. Notwithstanding the expiration of the term of this Agreement,
the provisions of Sections 4, 6.1, 13, and 16 hereunder shall remain in effect
as long as is reasonably necessary to give effect thereto in accordance with the
terms hereof.
     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.
[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



PATRIOT COAL CORPORATION

             
 
  By:   /s/ Sara E. Wade           
 
      Name:   Sara E. Wade 
 
           
 
      Title:   Senior Vice President — Human Resources 
 
           
 
                EXECUTIVE
 
                /s/ Richard M. Whiting           Richard M. Whiting
 
            Agreement Commencement Date:   October 31, 2007
 
            Name of Executive:   Richard M. Whiting
 
            Address of Executive:   12312 Olive Boulevard
 
                St. Louis, Missouri 63141
 
            Executive Team Position:   President and Chief Executive Officer
 
            Base Salary:   $700,000 per annum
 
            Annual Bonus Target:   100% of Base Salary (with maximum no less
than 175% of Base Salary)
 
            Long-Term Incentive Award:   250% of Base Salary
 
            Extended Long-Term Incentive Award:   850% of Base Salary

15